DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 3/21/022. As directed by the amendment, claims 1, 5, 8-11, 14, and 17 were amended, claims 4, 6-7, and 18-20 were cancelled, and new claims 21-26 were added. Thus, claims 1-3, 5, 8-17 and 21-26 are presently pending in this application
Claims 1-3, 5, 8-17 and 21-26 are allowed based on the examiner’s amendment and reasons for allowance below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Truesdale on 4/4/2022 and 7/18/2022. 

The application has been amended as follows:
Claim 1. (Currently Amended): A mask assembly comprising:






wherein said temperature logging display is configured to indicate a 
number of times said mask assembly has reached a given temperature, and 
wherein said temperature logging display is advanced via a Geneva 
wheel drive assembly.

Claim 2. (Currently Amended): The mask assembly of claim 1, further comprising: 


Claim 10. (Currently Amended): The mask assembly of claim 2 wherein said 
pleated filter insert assembly comprises: 



Claim 15. (Currently Amended): The mask assembly of claim 1, further comprising: 



Claim 21. (Currently Amended): A mask assembly comprising:








wherein said RFID device sends an alert to a system when a threshold of sterilizations has been reached.  

Claim 22. (Currently Amended): The mask assembly of claim 21, further comprising: 




Claim 24. (Currently Amended): A mask assembly comprising:








wherein said RFID device is an active RFID device, and 
wherein said RFID device recordsan actual time said mask assembly 
was sanitized by time-stamping a sanitizing event in said amount of 
memory.  

Claim 25. (Currently Amended): The mask assembly of claim 24, further comprising: 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Dempsey (3,130,722), Barlow (2012/0067349) and Esnouf (6,736,085) do not specifically disclose the claimed apparatus as presented in the claims 1-3, 5, 8-17 and 21-26. 
In regard to claim 1, Dempsey discloses a mask assembly (entire assembly shown in fig. 9, col 5, lines 51-73) comprising a strap (strap connected to 119, see strap 23 in fig. 1 for reference, col 7, lines 1-6); at least one upper vent (when the patient lie on side way, the upper vent is the left vent 65 and the lower vent is the right vent 65, see fig. 9, col 5, lines 74-75 and col 6, lines 1-14), at least one lower vent (right vent 65, see explanation directly above); a seal having a facial skirt (facial skirt is formed by wings 112 and 114, see fig. 9); a front section (section forming 116 and vents 65, fig. 9, col 5), a body comprising the seal (110, fig. 9, col 5, lines 52-73).
Barlow teaches a mask assembly (100, fig. 1) comprising a seal having a material that changes color after being boiled (the portion of the seal that changes color when being boiled, see paragraph 0262 and paragraph 0266). 
Esnouf teaches a medical device (1, fig. 1) comprising a conduit (6) having a temperature logging display (2, fig. 11, col 2, lines 46-60 and col 3, lines 36-56). 
However, Dempsey, Barlow and Esnouf fail to disclose the combination of the claimed limitations and that the temperature logging display is advanced via a Geneva wheel drive assembly, wherein the Geneva wheel drive assembly is interpreted under 112(f), as Geneva wheel 1153, second sleeve 1151, flexible splines 1155, first sleeve 1154 with diagonal slot 1156 to accommodate post 1152, actuator 1150, spring 1157, resetting notch 1158, see figs. 43D-43H and paragraphs 303-306 in the specification.
In regard to claim 21, Dempsey discloses a mask assembly (entire assembly shown in fig. 9, col 5, lines 51-73) comprising a strap (strap connected to 119, see strap 23 in fig. 1 for reference, col 7, lines 1-6); at least one upper vent (when the patient lie on side way, the upper vent is the left vent 65 and the lower vent is the right vent 65, see fig. 9, col 5, lines 74-75 and col 6, lines 1-14), at least one lower vent (right vent 65, see explanation directly above); a seal having a facial skirt (facial skirt is formed by wings 112 and 114, see fig. 9); a front section (section forming 116 and vents 65, fig. 9, col 5), a body comprising the seal (110, fig. 9, col 5, lines 52-73).
Barlow teaches a mask assembly (100, fig. 1) comprising a seal having a material that changes color after being boiled (the portion of the seal that changes color when being boiled, see paragraph 0262 and paragraph 0266). 
Esnouf teaches a medical device (1, fig. 1) comprising a conduit (6) having a temperature logging display (2, fig. 11, col 2, lines 46-60 and col 3, lines 36-56). 
However, Dempsey, Barlow and Esnouf fail to disclose the combination of the claimed limitation in claim 21, and the RFID device sends an alert to a system when a threshold of sterilizations has been reached.
In regard to claim 24, Dempsey discloses a mask assembly (entire assembly shown in fig. 9, col 5, lines 51-73) comprising a strap (strap connected to 119, see strap 23 in fig. 1 for reference, col 7, lines 1-6); at least one upper vent (when the patient lie on side way, the upper vent is the left vent 65 and the lower vent is the right vent 65, see fig. 9, col 5, lines 74-75 and col 6, lines 1-14), at least one lower vent (right vent 65, see explanation directly above); a seal having a facial skirt (facial skirt is formed by wings 112 and 114, see fig. 9); a front section (section forming 116 and vents 65, fig. 9, col 5), a body comprising the seal (110, fig. 9, col 5, lines 52-73).
Barlow teaches a mask assembly (100, fig. 1) comprising a seal having a material that changes color after being boiled (the portion of the seal that changes color when being boiled, see paragraph 0262 and paragraph 0266). 
Esnouf teaches a medical device (1, fig. 1) comprising a conduit (6) having a temperature logging display (2, fig. 11, col 2, lines 46-60 and col 3, lines 36-56). 
However, Dempsey, Barlow and Esnouf fail to disclose the combination of the claimed limitations in claim 24, and that the RFID device records the actual time said mask assembly was sanitized by time-stamping a sanitizing event in said amount of memory.
Therefore, claims 1-3, 5, 8-17 and 21-26 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eisenbrey (2019/0125011) is cited to show a mask having a temperature indicator. 
Awiszus (2017/0368381) (2017/0372216) is cited to show a respirator system comprising an RFID device. 
Olmsted (2017/0312555) is cited to show a respirator comprising an RFID device. 
Ziberstein (2016/0317848) is cited to show an electronic respirator mask comprising an RFID device. 
Ehler (2016/0271428) is cited to show a respirator system comprising an RFID device. 
Rachapudi (2016/0166859) is cited to show a mask comprising an RFID device. 
Sutton (2017/0109943) is cited to show a respirator comprising an RFID device. 
Huh (2016/0001102) is cited to show a respirator comprising an RFID device.
Truex (2012/0055815) is cited to show a gas mask system comprising an RFID device. 
Hamerly (2011/0227700) is cited to show a respirator system comprising an RFID device. 
Parham (2010/0153023) is cited to show a system of respirators comprising an RFID device.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785